     Case 1:18-cv-01297-AWI-EPG Document 55 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      CARLOS HERRERA, et al.                            CASE NO. 1:18-cv-01297-AWI-EPG
10
                         Plaintiffs,                    ORDER TO MODIFY SCHEDULING
11                                                      ORDER
12           v.
13                                                      (ECF No. 54)
      COUNTY OF FRESNO, et al.,
14
                         Defendants.
15

16

17

18

19          On July 10, 2020, the parties filed a joint stipulation to modify the scheduling order. (ECF
20   No. 54). While this order grants most of the stipulated new dates, the pretrial conference and trial
21   were moved to accommodate the Court’s calendar.
22   //
23   //
24   //
25   //
26   //
27   //
28
                                                       1
     Case 1:18-cv-01297-AWI-EPG Document 55 Filed 07/13/20 Page 2 of 2

 1          It is HEREBY ORDERED that the following dates and deadlines on the current

 2   scheduling order (ECF No. 51) are modified as follows:

 3
                      Event / Deadline                        New Date
 4
                      Non-Expert Discovery Deadline           9/4/2020
 5                    Expert Disclosure Deadline              10/19/2020
                      Rebuttal Expert Disclosure Deadline     11/9/2020
 6                    Expert Discovery Deadline               11/23/2020
                      Dispositive Motion Deadline (filing)    1/11/2021
 7
                      Pretrial Conference                     4/21/2021 at 11:30 a.m.
 8                    Trial                                   6/22/2021 at 8:30 a.m.

 9
     IT IS SO ORDERED.
10

11      Dated:    July 10, 2020                               /s/
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
